                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 19-14442-CIV-MARRA/MAYNARD

LAWRENCE F. CURTIN,

       Plaintiff,

v.

ST. LUCIE COUNTY SHERIFF PRETRIAL,

       Defendant.
- - - - - - - - - - - - - - - - -I
                    ORDER ON PLAINTIFF'S MOTION TO RECUSE (DE 4)

       THIS CAUSE comes before this Court upon the above Motion. Having considered the

Motion where the Plaintiff seeks the recusal of the undersigned judge, this Court finds as

follows:

        1.     Two statutes provide the grounds for recusal: 28 U.S.C. § 455 and 28 U.S.C.

§ 144. The first statute requires an affidavit of the judge's personal (i.e., extra-judicial) bias or

prejudice, and the movant must allege facts sufficient to convince a reasonable person of actual

bias. The second statute requires a showing sufficient to cause a fully informed person, after

objective consideration, to entertain a significant doubt about the judge's impartiality. See

Liebman v. Deutsche Bank Nat'l Trust Co., 462 Fed.Appx. 876 (11 th Cir. 2012), Jones v.

Commonwealth Land Title Ins. Co., 459 Fed.Appx. 808 (11 th Cir. 2012), and U.S. v. Singletary,

196 Fed.Appx. 819 (11 th Cir. 2006). The Plaintiff falls well short of meeting those standards.

       2.      To begin with, the Plaintiff seeks recusal on the basis that the undersigned is

"supporting" or "representing" Kimberly Cortez, the Assistant State Attorney who currently is

prosecuting a criminal case against him, by helping her in his federal civil lawsuits. However the
Plaintiff offers nothing more than that conclusory assertion of such support. The Plaintiff falls

well short of making the kind of affirmative showing that the above statutes require.

         3.      What underlies that assertion is, in substance, the Plaintiffs disagreement with

the Report and Recommendation that the undersigned rendered in his previously filed case of

Curtin v. Cortez, Case No. 19-14274-CIV-MARTINEZ/MAYNARD. See Curtin v. Cortez, 2019

WL 662112 (S.D.Fla. Sept. 12, 2019). The Plaintiff objects to the history of events that led up to

the criminal case that that Report and Recommendation recounts (even though the undersigned

specifically clarified in that ruling that it was merely "background for general context purposes

only, without making any findings of fact"). The Plaintiff also objects to the undersigned's

conclusion that the principle of Younger Abstention bars his ability to use this federal court as a

super-appellate court over the criminal case that remains open and pending in state court.

However the Plaintiffs disagreement with or dissatisfaction in that prior ruling falls short of the

above recusal standard. As explained in Grimshaw v. MetLife, 2012 WL 12895236, *1 (S.D.Fla.

2012):

         [T]he Plaintiffs disagreement with the undersigned's ruling, whether favorable or
         not, is insufficient to warrant relief under§ 455. The general rule in the case law
         is that a judge's ruling in a case is not a valid ground for recusal. (citing Liebman,
         supra).

         4.      In any event District Judge Martinez already considered these same arguments.

The Plaintiff raised them in his objection to that Report and Recommendation, and District Judge

Martinez found them to be "without merit". See Curtin v. Cortez, 2019 WL 6620875 (S.D.Fla.

2019).

         It is therefore,

         ORDERED AND ADJUDGED that the Motion to Recuse (DE 4) is DENIED.



                                              Page 2 of 3
      DONE AND ORDERED in Chambers at Fort Pierce, Florida, this ;)3:>t"~ay of

December, 2019.

                                            S~tl\°'-M~
                                            SHANIEK M. MA YNAR.b \
                                            UNITED STATES MAGISTRATE JUDGE




cc:   Lawrence F. Curtin, prose
      1731 Avalon Ave.
      Fort Pierce, FL 34949




                                     Page 3 of 3
